DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 17 December 2021. Claims 5 - 9 and 11 - 16 are currently pending. 

Claim Objections
The objections to claims 1, 4, 5 and 8, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 17 December 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 17 December 2021.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejections to claims 8 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are hereby withdrawn in view of the amendments and remarks received 17 December 2021.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The rejections to claims 1 - 10 under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 10 of prior U.S. Patent No. 10,755,380 are hereby withdrawn in view of the amendments and remarks received 17 December 2021.

Terminal Disclaimer
The terminal disclaimer filed on 27 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 10,755,380 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan M. Harris (Reg. No. 44,144) on 26 January 2022.

The application has been amended as follows: 

-	In Claim 8 Lines 1 - 4 change “The IC of claim 5, the hardware processor further comprising: a second input port configured to receive a second image; wherein the hardware processor is configured to:”  to  --The IC of claim 5, further including a second input port configured to receive a second image, and the hardware processor is configured to:

a first subset of the plurality of scalers to iteratively generate each octave--.

-	In Claim 11 Line 13 change “one scaler of the first subset of scalers is configured to” to --one scaler of the first subset of the plurality of scalers is configured to--.

-	In Claim 11 Line 15 change “the first subset of scalers is configured to generate a respective” to --the first subset of the plurality of scalers is configured to generate a respective--.

-	Replace Claim 12 with:
	--The IC of claim 11, wherein the hardware processor is configured to map the first subset of the plurality of scalers to the first input port.--.

-	In Claim 15 Lines 1 - 3 change “The IC of claim 11, the hardware processor further comprising: a second input port configured to receive a second image; wherein the hardware processor is configured to:”  to --The IC of clam 11, further including a second input port configured to receive a second image, the hardware processor configured to:

Allowable Subject Matter
Claims 5 - 9 and 11 - 16 (now renumbered 1 - 11) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. Particularly, utilizing a first subset of a plurality of scalers to iteratively generate each octave and corresponding intra-octave scaled images of an image pyramid for a base input image, wherein to generate an octave and corresponding intra-octave scaled images, one scaler of the first subset of scalers is configured to generate the octave from an image and each scaler of remaining scalers in the first subset of scalers is configured to generate a respective intra-octave scaled image from the image, wherein in an initial iteration, an initial octave of the image pyramid and corresponding intra- octave scaled images are generated from the image, wherein the image is the base input image in the initial iteration, and in each subsequent iteration, a next octave of the image pyramid and corresponding intra-octave scaled images are generated from the image, wherein the image is a previously generated octave. These elements, in combination with the remaining components of the claims, are not taught nor are they suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jen et al. U.S. Patent No. 7,609,326; which is directed towards an image scaler that includes a horizontal downscaler followed by a vertical scaler.
Kirsch U.S. Patent No. 8,712,162; which is directed towards interest point detection in digital images wherein multiple octaves of downscaled image data are generated during interest point detection.
Kirsch U.S. Publication No. 2012/0182442 A1; which is directed towards hardware circuitry for interest point detection in digital images wherein interest points are detected and extracted from octaves and sub-octaves of downscaled image data.
Lippincott U.S. Patent No. 6,724,948; which is directed towards scaling images for display wherein a first pass vertically scales the images and a second pass horizontally scales the vertically scaled images and wherein a polyphase filter is utilized to horizontally scale the vertically scaled images.
Louie et al. U.S. Publication No. 2006/0012714 A1; which is directed towards a video signal processor wherein horizontal prescalers followed by vertical prescalers are utilized to scale input video signals and wherein the prescalers are implemented via finite impulse response (FIR) filters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667